Exhibit 10.4

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made effective as of this 11th day
of June, 2010, by and between Socius CG II, Ltd., a Bermuda exempted company
(“Socius”), and International Stem Cell Corporation, a Delaware corporation (the
“Company”).

WHEREAS, on May 4, 2010 the parties entered into a Preferred Stock Purchase
Agreement (the “Purchase Agreement”) pursuant to which Socius agreed to purchase
One Thousand (1,000) shares of the Company’s Series F Preferred Stock (the
“Preferred Stock”) and received a warrant to purchase up to 7,000,000 shares of
the Company’s common stock (the “Warrant”);

WHEREAS, the Preferred Stock accrues a dividend in shares of Series F Preferred
Stock on a daily basis at a rate equal to 10% per annum from the date of
issuance with the dividend being payable on the date the Preferred Stock is
redeemed (the “Dividend”);

WHEREAS, the Preferred Stock is redeemable commencing one year after its
issuance, subject to payment of redemption premiums that start at 26% and
decline to 0% after the Preferred Stock has been outstanding for four years (the
“Redemption Premiums”);

WHEREAS, on May 5, 2010, Socius exercised the Warrant for 7,000,000 shares of
Company common stock at an exercise price of $1.92857150 per share and a total
purchase price of $13,500,000, all of which was paid by delivery to the Company
of a secured note accruing interest at 2% per annum (the “Warrant Note”);

WHEREAS, on June 4, 2010, the Company issued Socius 1,000 shares of the
Preferred Stock for a total purchase price of $10,000,000, $7,500,000 of which
was paid in cash and $2,500,000 of which was paid in a secured note accruing
interest at 2% per annum (the “Preferred Note”);

WHEREAS, Socius has offered to exchange the Preferred Stock and to waive all
Dividends (collectively, the “Preferred Stock Exchange”) in return for the
cancellation of the Warrant Note and the Preferred Note and the waiver of all
interest on the Warrant Note and the Preferred Note (collectively, the “Debt
Exchange”), and the other terms set forth in this Agreement, and the Company
desires to accept such offer; and

WHEREAS, Socius and the Company, each being a willing party to this transaction
and neither being under any compulsion to exchange the instruments, rights and
benefits being exchanged pursuant to this Agreement, acknowledge that they are
each aware of the relevant facts relating to the exchange (including, without
limitation, (i) the differences between the interest rates on the Warrant Note
and the Preferred Note and the dividend rates on the Preferred Stock, (ii) the
Redemption Premiums payable once the Preferred Stock is redeemable, (iii) the
fact that the Preferred Stock is not yet redeemable, and (iv) the various
benefits to each party under the contemplated exchange, which the parties have
agreed offset the difference between the principal amount of the Warrant Note
and the Preferred Note and the liquidation preference of the Preferred Stock),
and further acknowledge and agree that, in total, the instruments, rights and
benefits being exchanged by each side are of equivalent value.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I

TRANSACTIONS

Section 1.1 Sale. The Company and the Socius hereby agree to consummate the
Preferred Stock Exchange and the Debt Exchange. In furtherance of the foregoing,
effective as of the Closing:

(a) Socius hereby waives the requirement that the Preferred Stock be held by
Socius for one year prior to redemption by the Company;

(b) Socius hereby waives the Redemption Premiums owing to it pursuant to the
Preferred Stock Agreement and/or the Certificate of Designation of Preferences,
Rights and Limitations of Series F Preferred Stock (the “Certificate of
Designation”);

(c) Socius hereby waives the Dividend owed to it through the Closing pursuant to
the Preferred Stock Agreement and/or the Certificate of Designation;

(d) The Company hereby waives any interest owed to it through the Closing under
both the Warrant Note and the Preferred Note;

(e) The Company hereby cancels the Warrant Note and the Preferred Note;

(f) Socius hereby agrees to return all of the shares of Preferred Stock to the
Company for cancellation; and

(g) The Company and Socius acknowledge that the Preferred Stock Exchange and
Debt Exchange shall affect a release by the Company and Socius of all continuing
rights each party holds, and all obligations owed to the other, under the
Purchase Agreement; provided, however, that such release shall not apply to any
rights or obligations arising from or related to any securities of the Company
that Socius continues to own as of and/or after the date hereof.

Section 1.2 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall be held at the offices of DLA Piper LLP (US),
counsel to the Company, at 4365 Executive Drive, Suite 1100, San Diego,
California 92121 on the date hereof (the “Closing Date”), or at such other time
and place as the Company and Socius may agree either in writing or orally. At
the Closing:

(a) Socius will deliver the Certificate representing the shares of Preferred
Stock to the Company evidencing the Preferred Stock Exchange.

(b) The Company will cancel the Preferred Stock, will cancel the Warrant Note
and the Preferred Note evidencing the Debt Exchange, and will deliver the
cancelled Warrant Note and Preferred Note to Socius; and

 

2



--------------------------------------------------------------------------------

(c) The other waivers, cancellations and releases set forth in Section 1.1 shall
be effective.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to Socius as of the date hereof as follows:

(a) The Company has the requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated by the Agreement
and otherwise to carry out its obligations hereunder. The execution and delivery
of the Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further consent or action is required by the Company.
The Agreement has been (or upon delivery will be) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general principles of equity.

(b) The execution, delivery and performance of the Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby do not
and will not (i) conflict with or violate any provision of the Company’s
certificate of incorporation, as amended, or bylaws, or (ii) conflict with or
violate the terms of any material agreement by which the Company is bound or to
which any property or asset of the Company is bound or affected.

(c) The Company has full title to and ownership of the Warrant Note, the
Preferred Note and all rights being waived, cancelled or released hereunder.

Section 2.2 Representations, Warranties and Covenants of Socius. Socius hereby
represents and warrants to the Company as of the date hereof as follows:

(a) Socius has the requisite power and authority to enter into this Agreement,
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of the Agreement
by Socius and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of Socius and no
further consent or action is required by Socius. The Agreement has been (or upon
delivery will be) duly executed by Socius and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of Socius
enforceable against Socius in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and general
principles of equity.

(b) The execution, delivery and performance of the Agreement by Socius and the
consummation by Socius of the transactions contemplated hereby do not and will
not (i) conflict with or violate any provision of Socius’s organizational
documents, or (ii) conflict with or violate the terms of any material agreement
by which Socius is bound or to which any property or asset of Socius is bound or
affected.

 

3



--------------------------------------------------------------------------------

(c) Socius has full title to and ownership of the Preferred Stock and all rights
being waived, cancelled or released hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.1 Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof and thereof and
supersedes all prior agreements and undertakings, both written and oral, between
or among the parties hereto with respect to the subject matter hereof and
thereof.

Section 3.2 Amendment. This Agreement may not be amended or modified except by
an instrument in writing signed by, or on behalf of, each party hereto.

Section 3.3 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

Section 3.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 3.5 Counterparts. This Agreement may be executed and delivered
(including by facsimile or other electronic transmission) in one or more
counterparts, and by the parties hereto in separate counterparts, each of which
when executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. This Agreement may be executed by
facsimile or other electronic transmission.

[Signatures on following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Exchange Agreement as
of the date first written above.

 

COMPANY: INTERNATIONAL STEM CELL CORPORATION By:  

/s/ Ray Wood

Name:   Ray Wood Title:   Chief Financial Officer

 

SOCIUS CG II, LTD.: By:  

/s/ Terren Peizer

Name:   Terren Peizer Title:   Managing Director

 

5